Citation Nr: 0924291	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.		

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served in Army National Guard from November 1965 
to November 1971 and had active duty service from January 
1967 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for remand:  To afford the Veteran a VA examination.  


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Board observes that the Veteran has not 
been afforded a VA examination in connection with his claims 
for service connection for bilateral hearing loss and 
tinnitus.  The Veteran has contended that he was exposed to 
acoustic trauma during his period of service and that this 
was the injury sustained from which his hearing loss 
resulted.  In particular, he has noted that he was an 
infantryman, truck driver, and radio telephone operator and 
claimed that he was constantly exposed to 106mm howitzers.  
The Veteran's service personnel records do list his military 
occupational specialty as a light truck driver and wireman, 
and he is considered competent to relate a history of noise 
exposure during service. See 38 C.F.R. § 3.159(a)(2).  
Indeed, a veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).   

In addition, the post-service medical evidence includes a 
January 2006 private audiological evaluation showing possible 
hearing loss.  The Veteran is also competent to give evidence 
about what he experienced; i.e., he is competent to report 
that he has experienced ringing in his ears. See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

The Board further notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes). 
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Nevertheless, the evidence of record does not include a 
medical opinion based on a review of the Veteran's claims 
file addressing whether he currently has bilateral hearing 
loss and tinnitus that are causally or etiologically related 
to his military service.  Therefore, the Board finds that a 
VA examination and medical opinion are necessary for the 
purpose of determining the nature and etiology of any 
bilateral hearing loss and tinnitus that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral hearing loss 
and tinnitus that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, including the Maryland 
CNC test and a puretone audiometry 
test. The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, 
post-service medical records, and lay 
statements.  

The examiner should convert any 
audiometric results using ASA standards 
to ISO-ANSI standards in order to 
facilitate data comparison, and he or 
she should provide an interpretation of 
any audiometric findings contained on a 
graph, including the July 2006 private 
audiological evaluation report.  If the 
Veteran is found to currently have 
hearing loss by VA standards pursuant 
to 38 C.F.R. § 3.385, the examiner 
should comment as to whether it is 
causally or etiologically related to 
his military service or is otherwise 
related to service.  The examiner 
should also opine as to the likelihood 
that the Veteran currently has tinnitus 
that is related to his military 
service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for revie


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




